PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hoekman et al.
Application No. 15/890,266
Filed: 6 Feb 2018
For: Nozzles for Nasal Drug Delivery
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the request filed July 21, 2021 which is being treated as a request under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-2991.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.




/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.